DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/09/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weikert (WO 2018/106808 A1). 
	Regarding claim 1, Weikert discloses a system configured to facilitate pressure support therapy (respiratory valve apparatus 100 comprises a ventilator connection port 140, ventilator facilitating pressure support therapy, Figure 1 and Paragraph 025), mechanical inexsufflation therapy (respiratory valve apparatus 100 comprises a manual resuscitation bag port 112, resuscitation bag can include a bag valve mask, manual resuscitator, or various devices known in the art for using with assisting ventilation, therefore providing mechanical inexsufflation to the patient, Figure 1 and Paragraph 023), and suctioning therapy for a subject (respiratory valve apparatus 100 may include an accessory port 148 which may be used with a suction catheter, Figure 1 and Paragraph 026), the system comprising: a flow manifold configured to communicate with a pressure support system, a mechanical inexsufflation system, a vacuum system, and a respiratory circuit (respiratory valve apparatus 100 includes a housing 102 having an inner chamber 104 disposed therein, allowing communication between a ventilator via a ventilator port 140, a mechanical inexsufflation system via a manual resuscitation port 112, a suctioning system via an accessory port 148 and a respiratory circuit via the endotracheal tube port 150, Figure 1, Paragraphs 023-026), the respiratory circuit in communication with an airway of the subject (endotracheal tube port 150 also known as patient port, endotracheal tube may be at least partially disposed within the trachea of a patient, Paragraph 026), the flow manifold comprising: a plurality of ports configured to removably couple with the pressure support system, the mechanical inexsufflation system, the vacuum system, and the respiratory circuit (housing 102 comprises four ports: the ventilator connection port 140, the accessory port 148 which may be used for suctioning, the manual resuscitation port 112, and the endotracheal tube port 150, Figures 2-3); and a flow channel configured to place the respiratory circuit in fluid communication with the pressure support system, the mechanical inexsufflation system, and the vacuum system by connecting the plurality of ports to each other (housing 102 comprises an inner chamber 104 placing the plurality of ports in fluid communication with each other, Figures 1-2); and a valve (piston assembly 108 includes a piston 160 that creates two alternative air pathways depending upon position of the 160, therefore the piston operates as a valve in that the piston controls and directs the passage of air through the device, Paragraph 030) configured to be positioned in a first mode wherein the ports of the respiratory circuit and the pressure support system are coupled to the flow channel to facilitate gas flow between the respiratory circuit and the pressure support system to provide the pressure support therapy to the subject (first position of piston 160 creates a first air passageway P1 providing flow between the endotracheal tube port 150 and the ventilator port 140, therefore facilitating gas flow between the respiratory circuit and the ventilator to provide pressure support therapy to the patient, Paragraph 031 and annotated Figure 2 provided below), wherein a port of the vacuum system is decoupled from the flow channel in the first mode (during the first position of the piston 160 shown in Figure 2, the accessory port 148 used for suctioning is decoupled from the flow channel via a sealing member 154); and be repositioned in a second mode wherein the pressure support system is decoupled from the respiratory circuit (second position of piston 160 creates a second air passageway P2, providing a flow pathway between the endotracheal tube port 150 and the manual resuscitation bag port 112, Paragraph 031 and annotated Figure 3 provided below; when piston 160 is in the second position flow from ventilator port 140 is blocked, therefore decoupled from the other ports, Paragraph 0035 and annotated Figure 3) and the ports of the respiratory circuit, the mechanical inexsufflation system, and the vacuum system are coupled to the flow channel to facilitate gas flow between the respiratory circuit, the mechanical inexsufflation system, and the vacuum system to provide the mechanical inexsufflation therapy and the suctioning therapy to the subject (when piston 160 is in second position, flow passageway P2 allows air flow between the manual resuscitation port 112, suction port 148, and endotracheal tube port 150, Figure 3; therefore providing both suctioning and mechanical inexsufflation to the patient during the second positioning of piston 160). 

    PNG
    media_image1.png
    794
    1006
    media_image1.png
    Greyscale

Annotated Figure 2 (first piston position)




    PNG
    media_image2.png
    807
    940
    media_image2.png
    Greyscale

Annotated Figure 3 (second piston position)
	Regarding claim 2, Weikert further discloses wherein the flow channel (housing 102 comprising inner chamber 104, Figures 1-2) is closed to ambient atmosphere when the valve operates in the first mode and the second mode (housing 102 includes a closed second end 122, Paragraph 024 and Figures 2-3, therefore during both the first and second piston positions shown in Figures 2 and 3 all unused ports are sealed off from atmosphere).
	Regarding claim 3, Weikert further discloses wherein the plurality of ports comprises: a first port configured to couple with the pressure support system (ventilator connection port 140, ventilator facilitating pressure support therapy, Figure 1 and Paragraph 025); a second port configured to couple with the mechanical inexsufflation system (manual resuscitation bag port 112, resuscitation bag can include a bag valve mask, manual resuscitator, or various devices known in the art for using with assisting ventilation, therefore providing mechanical inexsufflation to the patient, Figure 1 and Paragraph 023); a third port configured to couple with the vacuum system (accessory port 148 which may be used with a suction catheter, Figure 1 and Paragraph 026); and a fourth port configured to couple with the respiratory circuit (endotracheal tube connection port 150, Figures 2-3), and wherein the valve (piston 160, Figures 2-3) is configured to facilitate gas flow between the fourth port and the first port in the first mode (first position of piston 160 creates a first air passageway P1 providing flow between the endotracheal tube port 150 and the ventilator port 140, therefore facilitating gas flow between the respiratory circuit and the ventilator to provide pressure support therapy to the patient, Paragraph 031 and Figure 2); and facilitate gas flow between the fourth port, the third port, and the second port in the second mode (second position of piston 160 creates a second air passageway P2, providing a flow pathway between the endotracheal tube port 150 and the manual resuscitation bag port 112, Paragraph 031 and annotated Figure 3 provided below; when piston 160 is in the second position flow from ventilator port 140 is blocked, therefore decoupled from the other ports, Paragraph 0035 and Figure 3). 
	Regarding claim 4, Weikert further discloses wherein the third port (accessory port 148 which may be used with a suction catheter, Figure 1 and Paragraph 026); is configured to receive a suctioning catheter of the vacuum system (Paragraph 026), and wherein the third port, the valve, and the flow channel are configured to facilitate advancement of the suctioning catheter through the flow channel and the fourth port into an endotracheal tube of the respiratory circuit (inner chamber of housing 102 provides a conduit between the accessory port 148 in which a suction catheter may be inserted and the endotracheal tube connection port 150, Figures 2-3).
 	Regarding claim 9, Weikert further discloses wherein the valve (Piston 160, Figures 2-3) is configured to be manually changed between operating in the first mode and operating in the second mode (manual compression of spring 162 of piston 160 causes the piston to go from a first position to a second position, Paragraph 031). 
	Regarding claim 10, Weikert further discloses wherein the flow manifold (housing 102, Figures 2-3) comprises a housing (conduit 144, Figures 2-3) configured to hold the flow channel and the valve (conduit 144 holds the piston 160 and the inner flow chamber 104, Figures 2-3). 
	Regarding claim 11, Weikert further discloses a method for facilitating pressure support therapy (respiratory valve apparatus 100 comprises a ventilator connection port 140, ventilator facilitating pressure support therapy, Figure 1 and Paragraph 025), mechanical inexsufflation therapy (respiratory valve apparatus 100 comprises a manual resuscitation bag port 112, resuscitation bag can include a bag valve mask, manual resuscitator, or various devices known in the art for using with assisting ventilation, therefore providing mechanical inexsufflation to the patient, Figure 1 and Paragraph 023), and suctioning therapy for a subject (respiratory valve apparatus 100 may include an accessory port 148 which may be used with a suction catheter, Figure 1 and Paragraph 026), the system comprising a flow manifold (respiratory valve apparatus 100 comprising a housing 102, Figures 2-3) and a valve (piston assembly 108 includes a piston 160 that creates two alternative air pathways depending upon position of the 160, therefore the piston operates as a valve in that the piston controls and directs the passage of air through the device, Paragraph 030), the method comprising: facilitating, with positioning of a valve of the flow manifold, communication between a pressure support system, a mechanical inexsufflation system, a vacuum system, and a respiratory circuit, the respiratory circuit in communication with an airway of the subject (positioning of piston 160 determines the flow passageways within the housing 102, Figures 2-3 and Paragraph 031), the flow manifold comprising: a plurality of ports configured to removably couple with the pressure support system, the mechanical inexsufflation system, the vacuum system, and the respiratory circuit (housing 102 comprises four ports: the ventilator connection port 140, the accessory port 148 which may be used for suctioning, the manual resuscitation port 112, and the endotracheal tube port 150, Figures 2-3); and a flow channel configured to place the respiratory circuit in fluid communication with the pressure support system, the mechanical inexsufflation system, and the vacuum system by connecting the plurality of ports to each other (housing 102 comprises an inner chamber 104 placing the plurality of ports in fluid communication with each other, Figures 1-2); facilitating, with positioning of the valve to operate in a first mode wherein ports of the respiratory circuit and the pressure support system are coupled to the flow channel, gas flow between the respiratory circuit and the pressure support system to provide the pressure support therapy to the subject (first position of piston 160 creates a first air passageway P1 providing flow between the endotracheal tube port 150 and the ventilator port 140, therefore facilitating gas flow between the respiratory circuit and the ventilator to provide pressure support therapy to the patient, Paragraph 031 and annotated Figure 2 provided above), wherein a port of the vacuum system is not coupled to the flow channel in the first mode (during the first position of the piston 160 shown in Figure 2, the accessory port 148 used for suctioning is decoupled from the flow channel via a sealing member 154); and facilitating, with repositioning of the valve to operate operating in a second mode wherein the pressure support system is decoupled from the respiratory circuit and the ports of the respiratory circuit, the mechanical inexsufflation system, and the vacuum system are coupled to the flow channel, gas flow between the respiratory circuit, the mechanical inexsufflation system, and the vacuum system to provide the mechanical inexsufflation therapy and the suctioning therapy to the subject (second position of piston 160 creates a second air passageway P2, providing a flow pathway between the endotracheal tube port 150 and the manual resuscitation bag port 112, Paragraph 031 and annotated Figure 3 provided below; when piston 160 is in the second position flow from ventilator port 140 is blocked, therefore decoupled from the other ports, Paragraph 0035 and annotated Figure 3).
	Regarding claim 12, Weikert further discloses wherein the flow channel is closed to ambient atmosphere when the valve operates in the first mode and the second mode (housing 102 includes a closed second end 122, Paragraph 024 and Figures 2-3, therefore during both the first and second piston positions shown in Figures 2 and 3 all unused ports are sealed off from atmosphere).
	Regarding claim 16, Weikert further discloses a method comprising: positioning a valve (piston assembly 108 includes a piston 160 that creates two alternative air pathways depending upon position of the 160, therefore the piston operates as a valve in that the piston controls and directs the passage of air through the device, Paragraph 030) to provide gas flow between a pressure support system and tubing leading to a patient via a pressure support system port (first position of piston 160 creates a first air passageway P1 providing flow between the endotracheal tube port 150 and the ventilator port 140, therefore facilitating gas flow between the respiratory circuit and the ventilator to provide pressure support therapy to the patient via the endotracheal tube, Paragraph 031 and annotated Figure 2 provided above); repositioning the valve to close the pressure support system port and open one or more of a mechanical inexsufflation port and a vacuuming port and to allow advancement of a vacuum system into the tubing and past the pressure support system port (second position of piston 160 creates a second air passageway P2, by opening the manual resuscitation bag port 112, Paragraph 031 and annotated Figure 3 provided above; when piston 160 is in the second position flow from ventilator port 140 is blocked, therefore closed off from the other ports, Paragraph 0035 and annotated Figure 3); thereafter providing one or more of mechanical inexsufflation and vacuuming of the tubing (in piston’s second position shown in Figure 3 both mechanical inexsufflation and suctioning are permitted via ports 112 and 148, Paragraph 0035); and returning the valve to a position to provide gas flow between the pressure support system and the tubing leading to the patient and to disconnect the vacuuming port  (piston 160 may return to first position by manual de-compression of spring 162, thus allowing for gas flow between the ventilator port 140 and the patient port 150, while sealing member 154 of suction port 148 is closed, Paragraph 031 and Figures 2-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weikert (WO 2018/106808 A1) In view of Li et al. (2017/0173283 A1) and in further view of Lee (US 2017/0333653 A1).
Regarding claim 5, Weikert discloses the system of claim 1, but is silent on the use of one or more sensors configured to generate output signals conveying information related to gas flow through the valve apparatus. 
However, Li teaches a bionic expectoration system including a negative pressure suction module, a central processing module, and patient interface unit, and a respiratory muscle synchronous motion module (abstract) that further comprises one or more sensors (sensor module, Figure 1) configured to generate output signals conveying information related to gas flow through the flow manifold (sensor module connected to central processing module, Figure 1; central process unit configured to calculate flow rate based of pressure difference detection by sensors, Paragraph 0029); and one or more processors in operative communication with the one or more sensors (sensor module connected to central processing module, Figure 1), the one or more processors configured by computer readable instructions to: control the pressure support system to provide the pressure support therapy to the subject based on the information in the output signals (the central processing module is configured to determine whether the first valve is closed based on pressure values detected at the first pressure detecting point and the third pressure detecting point, Paragraph 0027; when first valve is open, positive pressure ventilation is supplied to patient, Figure 1).
 However, Li does not specifically disclose the processor controlling, based on the information in the output signals, the mechanical inexsufflation system to provide the mechanical inexsufflation therapy to the subject such that a volume of gas exsufflated from the airway of the subject during an exsufflation phase of the mechanical inexsufflation therapy is equal to a volume of gas insufflated by the subject during a corresponding insufflation phase.
 However, Lee teaches a means of controlling insufflation volume during in-exsufflation (abstract) via a processor (processor 20, Figure 1) wherein the volume of gas exsufflated from the airway of the subject is equal to the volume of gas insufflated by the subject ("during an ideal in-exsufflation therapy regime, insufflation volume 302 should equal exsufflation volume 304", Paragraph 0042).
Therefore, it would have been obvious at the time of invention to modify Weikert’s respiratory valve apparatus to include a plurality of sensors operatively connected to a processor as taught by Li, to provide a means of monitoring a patient's breathing in a real-time manner (Paragraph 0099 of Li). Additionally, it would have been obvious to further modify the valve apparatus and system as taught by Weikert to include a mechanical inexsufflation system capable of providing equal volumes of gas exsufflated and insufflated to the patient as taught by Lee, as a large difference between these two measurements is an indication of a potential issue, such as large interface leak (Paragraphs 0042-43 of Lee). 
Regarding claim 6, Weikert in view of Li and Lee teach the system of claim 5, with Weikert further teaching a pressure support system (respiratory valve apparatus 100 comprises a ventilator connection port 140, ventilator facilitating pressure support therapy, Figure 1 and Paragraph 025), the inexsufflation system (respiratory valve apparatus 100 comprises a manual resuscitation bag port 112, resuscitation bag can include a bag valve mask, manual resuscitator, or various devices known in the art for using with assisting ventilation, therefore providing mechanical inexsufflation to the patient, Figure 1 and Paragraph 023), and a vacuum system (respiratory valve apparatus 100 may include an accessory port 148 which may be used with a suction catheter, Figure 1 and Paragraph 026).
Regarding claim 7, Weikert in view of Li and Lee the system of claim 5, with Li further teaching wherein one or more sensors comprise a pneumotachometer (two of the three pressure sensors may be configured to calculate flow rate in pressure, Paragraph 0099). 
Regarding claim 13, Weikert teaches the method of claim 11, but again is silent on the use of sensors to generate output signals. 
However, Li teaches a bionic expectoration system including a negative pressure suction module, a central processing module, and patient interface unit, and a respiratory muscle synchronous motion module (abstract) that further comprises generating, with one or more sensors (sensor module, Figure 1), output signals conveying information related to gas flow through the flow manifold (sensor module connected to central processing module, Figure 1; central process unit configured to calculate flow rate based of pressure difference detection by sensors, Paragraph 0029); controlling, with one or more processors of the system (sensor module connected to central processing module, Figure 1), the pressure support system to provide the pressure support therapy to the subject based on the information in the output signals (the central processing module is configured to determine whether the first valve is closed based on pressure values detected at the first pressure detecting point and the third pressure detecting point, Paragraph 0027; when first valve is open, positive pressure ventilation is supplied to patient, Figure 1). 
However, Li does not specifically disclose the processor controlling, based on the information in the output signals, the mechanical inexsufflation system to provide the mechanical inexsufflation therapy to the subject such that a volume of gas exsufflated from the airway of the subject during an exsufflation phase of the mechanical inexsufflation therapy is equal to a volume of gas insufflated by the subject during a corresponding insufflation phase.
 However, Lee teaches a means of controlling insufflation volume during in-exsufflation (abstract) via a processor (processor 20, Figure 1) wherein the volume of gas exsufflated from the airway of the subject is equal to the volume of gas insufflated by the subject ("during an ideal in-exsufflation therapy regime, insufflation volume 302 should equal exsufflation volume 304", Paragraph 0042).
Therefore, it would have been obvious at the time of invention to modify Weikert’s respiratory valve apparatus to include a plurality of sensors operatively connected to a processor as taught by Li, to provide a means of monitoring a patient's breathing in a real-time manner (Paragraph 0099 of Li). Additionally, it would have been obvious to further modify the valve apparatus and system as taught by Weikert to include a mechanical inexsufflation system capable of providing equal volumes of gas exsufflated and insufflated to the patient as taught by Lee, as a large difference between these two measurements is an indication of a potential issue, such as large interface leak (Paragraphs 0042-43 of Lee). 
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weikert (WO 2018/106808 A1), Li et al. (2017/0173283 A1), Lee (US 2017/0333653 A1), and further in view of Russian (Christopher J Russian, Respiratory Care, 2014. “Suction Catheter Size: An Assessment and Comparison of 3 Different Calculation Methods”, 59 (1) 32-38). 
Regarding claim 8, Weikert in view of Li and Lee teach the system of claim 5, with Lee further teaching a processor (processor 20, Figure 1) determining the volume of gas exsufflated from the airway of the subject during the exsufflation phase of the mechanical inexsufflation therapy (The expiratory reserve volume of subject 12 may be determined during the exsufflation of a respiratory cycle of the in-exsufflation therapy by parameter component 24 of processor 20, Paragraph 0034 and Figure 1). 
However, both Li and Lee are silent on one or more processors are configured to determine the suctioning volume threshold based on a suctioning catheter diameter, and an endotracheal tube diameter.  
However, Russian teaches several calculation methods for determining the negative pressures generated, and corresponding maximum volume displacements, with respect to the ratio of suction catheter outer diameter to endotracheal tube inner diameter (Abstract).
Therefore, it would have been obvious at the time of invention to further modify the system as taught by Weikert in view of Li and Lee, to further include the processor being configured to determine a suctioning volume threshold or maximum based on catheter and endotracheal tube diameter, as the results presented by Russian (specifically in Figure 3 and Table 4) demonstrate that different catheter/endotracheal tube diameter ratios yield varying negative pressures and maximum volume displacements. Furthermore, this reference teaches the importance of selecting the proper catheter to endotracheal tube diameter ratio to prevent suctioning-related complications, such as hypoxemia, which would be caused by over-suctioning or breaching a suctioning volume threshold (page 33). 
Regarding claim 14, Weikert in view of Li and Lee teach the system of claim 13, with Lee further teaching a processor (processor 20, Figure 1) determining the volume of gas exsufflated from the airway of the subject during the exsufflation phase of the mechanical inexsufflation therapy (The expiratory reserve volume of subject 12 may be determined during the exsufflation of a respiratory cycle of the in-exsufflation therapy by parameter component 24 of processor 20, Paragraph 0034 and Figure 1). 
However, both Li and Lee are silent on one or more processors are configured to determine the suctioning volume threshold based on a suctioning catheter diameter, and an endotracheal tube diameter.  
However, Russian teaches several calculation methods for determining the negative pressures generated, and corresponding volume displacements, with respect to the ratio of suction catheter outer diameter to endotracheal tube inner diameter (Abstract, and Figure 3, specifically). 
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Weikert (WO 2018/106808 A1) In view of Chang (US 2014/0121607 A1).
	Regarding claim 17, Weikert teaches the method of claim 16, but is silent  wherein one or more of the positioning, the repositioning, and the returning comprises rotating a stopcock of the valve. 
	However, Chang teaches a respiratory valve apparatus comprising a plurality of ports (patient port 102, side port 103, and suction catheter port 104, Figure 3) and a valve configured to switch between two positions (two-way switch valve 20, Figure 2), wherein the positioning of the two-way switch valve is controlled by rotating a stopcock of the valve (handle 202a is used to facilitating turning of the knob 202, enabling the valve 20 to be rotated, Figure 3 and Paragraph 0021). 
	Therefore, it would have been obvious at the time of invention to modify Weikert’s respiratory valve apparatus to include a stopcock element to assist in the positioning of the piston assembly/valve, as taught by Chang, as using a stopcock element/handle to facilitate operating a switchable valve is well-known in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is 571-272-7274. The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785